Title: To James Madison from Tobias Lear, 22 September 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


22 September 1801, Cap Français. No. 12. Encloses a copy of the organic laws of Saint-Domingue framed by the central assembly.
 

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 3). RC 1 p.; marked duplicate; docketed by Wagner as received 24 Oct. FC docketed by Lear, with his notation: “Duplicate by Brig Brandy wine, Terence Downey—via Philada Sepr. 24h. 1801.” The enclosure may have been a copy of Lois de la colonie française de Saint-Domingue (Cap Français, 1801).


   A full transcription of this document has been added to the digital edition.
